
	

113 HJ 125 IH: Authorization for Use of Military Force Against ISIL
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 125
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Schiff introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against the terrorist organization Islamic State
			 of Iraq and the Levant (ISIL).
	
	
		Whereas for months Islamic State of Iraq and the Levant (ISIL) has been engaged in an almost unchecked campaign of murder and mayhem across a broad swath of
			 Iraq and Syria that has killed thousands of innocent people and terrorized
			 millions;
		Whereas ISIL has brought under its control large areas of Iraq and Syria and announced on June 29,
			 2014, the establishment of a new caliphate;
		Whereas in its conduct of military operations, its treatment of personnel captured on the
			 battlefield, and its behavior towards civilians in areas under its
			 control, ISIL has shown a level of brutality and depravity that shocks the
			 conscience;
		Whereas ISIL brutally murdered two American journalists and a British aid worker and has threatened
			 the lives of other western hostages;
		Whereas the threat posed by the recruitment of ISIL fighters in the United States and Europe and
			 the prospect of these fighters returning to the United States or allied
			 countries jeopardizes the security of the United States and its allies;
		Whereas ISIL poses an unusual and extraordinary threat to the national security and foreign policy
			 of the United States and if left unchecked will be the locus of plots to
			 attack our homeland;
		Whereas the rise of ISIL, the continuing threat posed by al Qaeda, and the pending redeployment of
			 United States combat troops from Afghanistan highlight the need to
			 re-examine and harmonize the legal authorities under which the President
			 is authorized to take offensive military action; and
		Whereas the President has authority under the Constitution to take action to protect the United
			 States and its citizens from imminent threat or attack but Congress alone
			 holds the power to declare war: Now, therefore, be it
	
		1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against ISIL Resolution.
		2.Authorization for use of United States Armed Forces
			(a)In generalThe President is authorized to use the Armed Forces of the United States against the Islamic State
			 of Iraq and the Levant (ISIL).
			(b)Geographical limitationThe authority granted in subsection (a) shall be confined to the territory of the Republic of Iraq
			 and the Syrian Arab Republic. The limitation of this subsection shall not
			 apply to the Armed Forces of the United States engaged in training of
			 indigenous Syrian or regional military forces for the purpose of combating
			 ISIL.
			(c)No authorization for use of ground forces in combatThe authority granted in subsection (a) does not include the authority for the deployment of ground
			 forces in a combat role. For purposes of this subsection, ground forces in a combat role does not include special operations forces or other forces that may be deployed in a training,
			 advisory, or intelligence capacity.
			(d)TerminationThe authority granted in subsection (a) shall terminate on the date that is 18 months after the
			 date of the enactment of this joint resolution.
			(e)War powers resolution requirements
				(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this
			 section is intended to constitute specific statutory authorization within
			 the meaning of section 5(b) of the War Powers Resolution.
				(2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution.
				3.Repeal of prior authorizations for use of United States Armed Forces
			(a)RepealThe following provisions of law are hereby repealed:
				(1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50
			 U.S.C. 1541 note).
				(2)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note).
				(b)Effective dateThe repeal made by subsection (a)(2) shall be effective as of the date that is 18 months after the
			 date of the enactment of this joint resolution.
			4.Reports to Congress
			(a)In generalThe President shall, at least once every 60 days after the date of the enactment of this joint
			 resolution, submit to the Speaker of the House of Representatives and the
			 President pro tempore of the Senate a report on matters relevant to this
			 joint resolution, including actions taken pursuant to the exercise of
			 authority granted in section 2 and the status of planning for efforts that
			 are expected to be required over the next 60 days.
			(b)ConsolidationTo the extent that the submission of any report required in subsection (a) coincides with the
			 submissions of any other report on matters relevant to this joint
			 resolution otherwise required to be submitted to Congress pursuant to the
			 reporting requirements of the War Powers Resolution, all such reports may
			 be submitted as a single consolidated report to the Speaker of the House
			 of Representatives and the President pro tempore of the Senate.
			
